COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00411-CV


Kenneth P. Gross and Betsy L.             §   From the 141st District Court
Gross
                                          §   of Tarrant County (141-261873-12)
v.
                                          §   December 23, 2014

WB Texas Resort Communities, L.P.         §   Opinion by Justice McCoy

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s summary judgment on the breach-of-contract claim and

the pre contractual negligent misrepresentation claim. We reverse that portion of

the trial court’s summary judgment on the negligence and postcontractual

negligent misrepresentation claims and remand this case to the trial court for

further proceedings on those claims consistent with this opinion.

      It is further ordered that appellants Kenneth P. Gross and Betsy L. Gross

and appellee WB Texas Resort Communities, L.P., shall bear their own costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Bob McCoy____________________
   Justice Bob McCoy